DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
1, 2, 8, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo et al., (US 2019/0227256 A1).
With respect Claim 1, Kuo et al., disclose an optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29); a driving assembly (2-2200, Figure 29) for driving the movable portion (2-2210, Figure 29) to move relative to the fixed portion (2-2220, Figure 29); and a circuit unit (2-2224, Figure 29), comprising: a base (2-2222, Figure 29); a plate-connecting portion (2-2250, Figure 29) partially embedded in the base (2-2226, Figure 29); and a layer-connecting portion (2-2226a, Figure 29) disposed on the base (2-2222, Figure 29), wherein the driving assembly (2-2200, Figure 29) is electrically connected (¶[0421]) to the layer-connecting portion, and the thickness of the plate-connecting portion is different (¶[0355]) from the thickness of the layer-connecting portion.
With respect Claim 2, Kuo et al., further disclose wherein the driving assembly (2-2200, Figure 29) is electrically connected (¶[0421]) to the plate-connecting portion.
With respect Claim 8, Kuo et al., further disclose an electric component, wherein the plate-connecting portion is electrically connected (¶[0421]) to the electric component.
With respect Claim 9, Kuo et al., further disclose wherein the driving assembly further comprises a magnetic element (2-2231, Figure 29), and the magnetic element overlaps the plate- connecting portion (see Figure 29 where 2-2231 overlaps 2-2250).
With respect Claim 17, the optical element driving mechanism as claimed in claim 1, further comprising a circuit board (2-2224, Figure 29) disposed on the circuit unit, wherein the circuit board is electrically connected to the circuit unit.

Allowable Subject Matter
Claims 3-7, 10-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect Claim 3, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the base has a first surface and a second surface, the layer-connecting portion is disposed on the first surface and the second surface, and the first surface and the second surface are located on different planes.”
With respect Claim 4, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the base has a first portion and a second portion, the plate-connecting portion is disposed in the first portion, 3 and the thickness of the first portion is greater than the thickness of the second portion.”
With respect to claim 5, this claim depends on claim 4 and is allowable at least for the reasons stated supra.
With respect Claim 6, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the plate- connecting portion is electrically isolated from the layer-connecting portion.”
With respect to claim 7, this claim depends on claim 6 and is allowable at least for the reasons stated supra.
With respect Claim 10, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the plate- connecting portion is partially exposed from the base and extends out of the base.”
With respect to claims 11-12, these claims depend on claim 10 and are allowable at least for the reasons stated supra.
With respect Claim 13, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the plate-connecting portion is completely embedded in the base.”
With respect Claim 14, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the circuit unit further comprises a plurality of plate-connecting portions partially embedded in the base, and the plate-connecting portions are electrically isolated from each other.”
With respect to claim 15, this claim depends on claim 14 and is allowable at least for the reasons stated supra.
With respect Claim 16, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the driving assembly is electrically isolated from the plate-connecting portion.”
With respect Claim 18, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1 and an elastic element (2-2240, Figure 29),” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the movable portion comprises a carrier and an elastic element, the carrier is movably connected to the fixed portion via the elastic element, and the circuit unit is electrically connected to the driving assembly via the elastic element.”
With respect Claim 19, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “a metallic circuit embedded in the movable portion.”
With respect Claim 20, though Kuo et al., (US 2019/0227256 A1) disclose “the optical element driving mechanism as claimed in claim 1,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the plate- connecting portion abuts an image-sensing element, and the image-sensing element detects light passing through the optical element.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872